          Case 1:20-cv-00719-JCH-JHR Document 19 Filed 03/29/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO

WILLISON H. GORMLY,

                 Plaintiff,
v.                                                                         CV 20-00719 JCH/JHR

CITY OF RIO RANCHO, NEW MEXICO,

                 Defendant.

     ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDED
                        DISPOSITION

          THIS MATTER comes before the Court on the Proposed Findings and Recommended

Disposition (“PFRD”) of Magistrate Judge Jerry H. Ritter [Doc. 15], entered at the undersigned’s

request pursuant to 28 U.S.C. § 636(b). [See Doc. 12]. In the PFRD, Magistrate Judge Ritter

recommends that the Court 1) grant Defendant City of Rio Rancho, New Mexico’s (“Rio Rancho”)

Motion to Dismiss [Doc. 9], and 2) dismiss the case without prejudice because Plaintiff Willison

H. Gormly failed to demonstrate an injury in fact sufficient for Article III standing. [See Doc. 15,

p. 4]. The PFRD notified the parties of their ability to file objections and that failure to do so

waives appellate review. [Id.]. To-date, Gormly filed two letters to the Court, but no objections

have been filed and the time to do so has passed. [Doc. 17; see Docs. 16, 18]. Having considered

Gormly’s letters, the Court hereby adopts the PFRD, grants Rio Rancho’s Motion to Dismiss, and

dismisses the case without prejudice.

     I.      BACKGROUND

          Magistrate Judge Ritter entered his PFRD on February 9, 2021 and notified the parties of

their ability to file objections within 14 days. 28 U.S.C. § 636(b)(1)(C); [Doc. 15, p. 4]. Gormly

filed a letter to the Court on February 19, 2021, alleging, inter alia, that he is missing some files



                                                 1
         Case 1:20-cv-00719-JCH-JHR Document 19 Filed 03/29/21 Page 2 of 3




in this case. [Doc. 16, p. 1]. In response to this portion of the letter, the Court found good cause to

extend the objections deadline to March 9, 2021 and mailed Gormly the docket sheet and all the

documents relevant to the PFRD. [Doc. 17]. Gormly filed a second letter on February 24, 2021.

[Doc. 18]. In his two letters, Gormly talks about his life and beliefs and intermittently addresses

the PFRD. [See generally Docs. 16, 18]. However, he does not raise any specific objections and

no separate objections have been filed. [See Id.]. The time to do so has passed. [Doc. 17].

   II.       STANDARD OF REVIEW

          District Judges may refer dispositive motions to Magistrate Judges for proposed findings

and a recommended disposition pursuant to 28 U.S.C. § 636 and Rule 72 of the Federal Rules of

Civil Procedure. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “Within 14 days after

being served with a copy of the [magistrate judge’s] recommended disposition, a party may serve

and file specific written objections to the proposed findings and recommendations.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). To preserve an issue for review, a party’s objections must

be “both timely and specific.” United States. v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). In reviewing such objections, the district judge must “make a de novo

determinations of those portions of the [PFRD] … to which objection is made.” 28 U.S.C. §

636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). While the district judge must conduct a de novo

review of the record, no specific findings are required, and the Court may place whatever reliance

it chooses on the magistrate judge’s recommendation. See Garcia v. City of Albuquerque, 232 F.3d

760 (10th Cir. 2000); United States v. Raddatz, 447 U.S. 667, 676 (1980).

   III.      GORMLY’S LETTERS

          While Gormly did not title his letters to the Court as objections, in consideration of 1) the

timing of his filing, 2) the fact that Gormly discusses the PFRD, 3) Gormly’s pro se status, and 4)



                                                   2
       Case 1:20-cv-00719-JCH-JHR Document 19 Filed 03/29/21 Page 3 of 3




the interests of justice, the Court will construe them as objections to the PFRD. See e.g. Jones v.

Azar, No. CIV 19-0477 JB\JHR, 2020 WL 4569442, at *2 (D.N.M. Aug. 8, 2020) (Court

considered petitions based on its substantive contents instead of its captions.).

         Even though Gormly intermittently addresses the PFRD in his letters, his comments are

not specific to the factual and legal issues actually in dispute. The Court only reviews specific and

timely objections de novo, and all other objections are waived. See 28 U.S.C. § 636(b)(1)(C); One

Parcel of Real Prop., 73 F.3d at 1059-60. Even though a pro se litigant’s pleadings are to be

construed liberally, the Court cannot act as an advocate. Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991). Therefore, to the extent objections were raised, the Court overrules them because

they are not specific to Magistrate Judge Ritter’s findings of fact or conclusions of law.

   IV.      CONCLUSION

         Because Gormly did not raise any issues that are specific to the factual and legal issues in

dispute, IT IS THEREFORE ORDERED that:

         1) Magistrate Judge Ritter’s PFRD [Doc. 15] is ADOPTED;

         2) Rio Rancho’s Motion to Dismiss [Doc. 9] is GRANTED; and

         3) Gormly’s Complaint [Doc. 1] is DISMISSED WITHOUT PREJUDICE.




                                               __________________________________________
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  3
